             Case 1:20-cv-00460-REB Document 1 Filed 09/29/20 Page 1 of 6




Eric S. Rossman,ISB #4573
erossman@rossmanlaw. com
Erica S. Phillips, ISB #6009
ephillips@ro ssmanlaw. com
Matthew G. Gunn, ISB #8763
mgunn@rossmanlaw.com
ROSSMAN LAW GROUP, PLLC
350 N. 9th Street, Suite 500
Boise,Idaho 83702
Telephone: (208) 33 l-2030
Facsimile: (208) 947-2424

Attorneys for Plaintiffs




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF IDAHO


 LAURA MILUS, in her individual capacity           )     CASE NO.
 and as Guardian of the Minor Child Plaintiff,     )
 D,L.J.,                                           )
                                                   )     COMPLAINT AND DEMAND FOR
            Plaintiffs                             )     JURY TRIAL
                                                   )
     VS-                                           )
                                                   )     Filing Fee: $400.00
 SL|N VALLEY COMPANY, a Wyoming                    )
 corporation,                                      )
                                                   )
            Defendant.                             )



           COME NOW the Plaintiffs, LAURA MILUS and the minor child D.L.J, by and through their

attomeys of record, Rossman Law Group, PLLC and for causes of action against the Defendant alleges

as   follows:


COMPLAINT AND DEMAND FOR JURY TRIAL- I
               Case 1:20-cv-00460-REB Document 1 Filed 09/29/20 Page 2 of 6




                                              PARTIES

       1.         At all times relevant herein, Plaintiff Laura Milus was and now is a resident of

Boise, Ada County, Idaho. Ms. Milus was the wife of Stewart Milus, deceased, who died in the

collision which occured on November 30, 2019 and which is the subject of the instant action.

       2.         At all times relevant herein, Minor Child PlaintiffD.L.J. was andnowis aresident

of Boise, Ada County, Idaho. D.L.J's Guardian is his mother Plaintiff Laura Milus.

       3.         At all times herein mentioned,       Sun Valley Company ("Sun Valley") was a

corporation organized under the laws of the State of Wyoming and registered with the Idaho

Secretary of State to do business in the State of Idaho. Sun Valley's principal place of business is

Blaine County, Idaho.

                                  JURISDICTION AND VENUE

       4.         Jurisdiction is appropriate pursuantto2S U.S.C. $ 1331 as this case presents as a

claim and question brought under federal law. Pendant jurisdiction over state law claims is

appropriate pursuant to 28 U.S.C. $ 1367.

       5.         Venue is appropriate in the District of Idaho pursuant to 28 U.S.C. $ 1391.

                                   GENERAL       AI ,I,EGATIONS
       6.         Thanksgiving Week of 2019, Ms. Milus, her eight year old son D.L.J., and her

husband Stewart Milus traveled to Sun Valley for a much-anticipated family ski vacation. The

family stayed at the Sun Valley Resort Lodge.

       7   .      Though Mr. Milus was not D.L.J.'s biological father, Mr. Milus loved, cared for, and

provided for D.L.J. as if he were his own son.




COMPLAINT AND DEMAND FOR JURY TRIAL -              2
              Case 1:20-cv-00460-REB Document 1 Filed 09/29/20 Page 3 of 6




          8.         On Saturday, November 30,2019, Mr. and Mrs. Milus skied together most of the

morning on Bald Mountain. They only skied beginner-level groomed "green runs" on Bald

Mountain. Mr. Milus was a novice skier and had been skiing slowly all morning.

          9.         After taking   a   lunch break Ms. Milus was tired and went back to the hotel room. Mr.

Milus continued skiing.

          10.        Lower River Run, a beginner "green run", had numerous large snowmaking towers

positioned in the middle of the groomed run. There was no warning signage regarding the

snowmaking equipment at the top of Lower River Run. The individual pieces of snowmaking

equipment had thin pads placed on them, but there was no warning signage placed near the

individual pieces of snowmaking equipment.

          1   1.     That aftemoon, at approximately 2:30 p.m., Mr. Milus was skiing Lower River Run

when he collided with one of the individual pieces of snowmaking equipment.

          12.        Nate Poulson, M.D., an anesthesiologist from Boise, was nearby when Mr. Milus

collided with the snowmaking equipment. Dr. Poulson immediately began tending to Mr. Milus.

          13.        Mr. Milus was transporled off Lower River Run and then taken by ambulance to St.

Luke's    -   Wood River Hospital, where Mr. Milus was pronounced dead.

                                                    COUNT ONE

                                WRONGFUL DEATH                - BREACH OF DUTY
          14.        Plaintiffs reallege and incorporate by this reference all the allegations contained in

Paragraphs         I through   13 above as set out    in full

          15.        Defendant owed Mr. Milus as a skier the duties enumerated in Idaho Code $ 6-

1   103




COMPLAINT AND DEMAND FOR JURY TRIAL                      -3
           Case 1:20-cv-00460-REB Document 1 Filed 09/29/20 Page 4 of 6




       16.        Defendant breached its duties owed to Mr. Milus by, inter alia, failing to place

any warning signs regarding snowmaking equipment placed in the middle of Lower River Run,

either at the top of the run or at each individual piece of snowmaking equipment.

       I7.        As a direct result of Sun Valley's breach of its duties owed to Mr. Milus as set

forth above, Plaintiffs have sustained both economic and non-economic losses. Plaintiffs have

been forced      to incur necessary   expenses   for Mr. Milus's funeral and burial, his medical

expenses, and reasonable values attributable for the losses ofthe services, support, care, comfort

and society of Mr. Milus. The amount of these damages          will be proven at specificity attrial     rn


excess of $75,000.00.

       1   8.     All Plaintiffs are proper claimants in a wrongful death cause of action pursuant to

Idaho Code $ 5-31     1.


       19.        Defendant's acts and omissions were reckless and willful and constituted        a   gross

deviation from reasonable standards of conduct.

       20.        Plaintiffs have been compelled to employ the services of Rossman Law Group,

PLLC, to prosecute this claim. Plaintiffs are, therefore, entitled to reasonable attorney fees and

costs incurred in pursuing this matter pursuant to 38 U.S.C . 5 4323,Idaho Code $ 12-121, I.R.C.P.

54, and any other applicable provisions of Idaho law.

       21.        Plaintiffs reserve this paragraph for the inclusion of   a   claim for punitive damages

under Idaho Code $ 6-1604.

                                             COUNT TWO

                           WRONGFUL DEATH         - EMOTIONAL        DISTRESS

       22.        Plaintiffs reallege and incorporate by this reference all the allegations contained in

Paragraphs      I through 21 above as set out in full.

COMPLAINT AND DEMAND FOR JURY TRIAL -               4
          Case 1:20-cv-00460-REB Document 1 Filed 09/29/20 Page 5 of 6




       23.       The wrongful death of Mr. Milus as alleged herein was the result of Defendant's

outrageous, harmful and offensive breach of duties owed to Mr. Milus.

       24.       As a direct and proximate cause of Defendant's harmful conduct, outrageous and

offensive conduct, Plaintiffs have suffered severe emotional distress, withphysical manifestation

of such symptoms including anxiety, depression, loss of appetite, insomnia. As such, Plaintiffs

are entitled to recover monetary damages from Defendant representing fair and reasonable

compensation for the emotional distress suffered by Plaintiffs            in an amount in     excess of

$75,000.00 to be proven with specificity attrial.

       25.       Plaintiffs have been compelled to employ the services of Rossman Law Group,

PLLC, to prosecute this claim. Plaintiffs are, therefore, entitled to reasonable attorney fees and

costs incurred in pursuing this matter pursuant to 38 U.S.C . 5 4323,Idaho Code $        I2-I2L,I.R.C.P.

54, and any other applicable provisions of Idaho law.

       26.       Plaintiffs reserve this paragraph for the inclusion of   a   claim for punitive damages

under Idaho Code $ 6-1604.

                                     DEMAND FOR JURY TRIAL

       Plaintiffs demand a trial by jury of no less than twelve (12) persons on all issues            so


triable pursuant to Federal Rule of Civil Procedure 38(b).

       WHEREFORE, Plaintiffs pray for Judgment of this Court as follows

       1.        For   a   money judgment against Defendant forthe wrongful death of Stewart Milus,

medical, funeral and burial expenses, expenses associated with the administration ofMr. Milus's

estate, medical, psychological, and counseling care and expenses, pain and suffering, emotional

distress, loss   of    enjoyment     of life and reasonable values   attributable for the losses of

companionship, services, support, care comfort and society due to the death of Mr. Milus,

COMPLAINT AND DEMAND FOR JURY TRIAL _ 5
                 Case 1:20-cv-00460-REB Document 1 Filed 09/29/20 Page 6 of 6




Plaintiffs' medical costs and expense, future medical costs and expenses, pain and suffering, lost

wages, physical and mental stress in a sum to be proven with specificity at trial in excess          of

$75,000.00;

            2.           For reasonable attorney fees to be determined by the Court;

            3.           For costs of suit;

            4.           For such other and further relief in law or equity as the Court deems just and

proper.

            DATED this                28th day   of September,2020

                                                                     ROSSMAN LAW GROUP, PLLC


                                                                          Eric S. Rossman
                                                                       Eric S. Rossman
                                                                       Attomeys for Plaintiffs




Z:\Work\MWilus, Laura\Complaint.doc




COMPLAINT AND DEMAND FOR JURY TRIAL_6
